Case 1:20-cv-00168-JDL Document 33 Filed 10/29/20 Page 1 of 6                        PageID #: 240




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


SPECTRUM NORTHEAST, LLC, et al.,

                                Plaintiffs,

         v.                                                  Case No. 1:20-cv-00168-JDL
AARON FREY, in his official capacity as Attorney
General for the State of Maine,

                               Defendant.


             JOINT MOTION TO GRANT SUMMARY JUDGMENT TO PLAINTIFFS
                           AND ENTER FINAL JUDGMENT

         Plaintiffs Spectrum Northeast, LLC and Charter Communications, Inc. and Defendant

Aaron Frey hereby jointly stipulate that, in light of the Court’s holding that Public Law 2020, ch.

657, “An Act To Require a Cable System Operator To Provide a Pro Rata Credit When Service Is

Cancelled by a Subscriber” (to be codified at 30-A M.R.S.A. § 3010(1-A)) (the “Pro Rata Law”),

is preempted by the Cable Communications Policy Act of 1984, 47 U.S.C. §§ 521-573 (the “Cable

Act”) as a matter of law, ECF No. 28, at 16, there are no remaining genuine issues of fact for the

Court to resolve and that Plaintiffs are entitled to judgment as a matter of law. The parties therefore

respectfully request that the Court grant summary judgment in Plaintiffs’ favor declaring that the

Pro Rata Law is preempted and enter final judgment for the Plaintiffs, without prejudice to

Defendant’s right to appeal. Defendant agrees that he will not seek to enforce, directly or

indirectly, the Pro Rata Law absent vacatur or reversal of this Court’s judgment. Because both

parties consent to the motion, and in the interest of expediting the disposition of this case, the

parties respectfully request that the Court waive the requirements of Local Rule 56.

         In support of this motion, the parties hereby state as follows:
                                                   1

12473996.1
Case 1:20-cv-00168-JDL Document 33 Filed 10/29/20 Page 2 of 6                     PageID #: 241




          1.   On May 11, 2020, Plaintiffs filed a complaint in this Court alleging that Maine’s

Pro Rata Law impermissibly regulates rates for the provision of cable service and is preempted by

the Cable Act. ECF No. 1. Plaintiffs seek a declaratory judgment pursuant to 28 U.S.C. §§ 2201(a)

and 2202 that the Pro Rata Law is preempted by the Cable Act and operation of the Supremacy

Clause of the United States Constitution and therefore is void and of no force or effect. Id. at 16.

Plaintiffs also filed a motion for preliminary injunction to enjoin Defendant from enforcing the

Pro Rata Law. ECF No. 4.

          2.   On June 2, 2020, Defendant filed a motion to dismiss for failure to state a claim

pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF No. 12. The sole basis for Defendant’s

motion was the contention that Maine’s Pro Rata Law is not preempted as a matter of law. On the

same day, Defendant also filed an opposition to Plaintiffs’ motion for preliminary injunction. ECF

No. 13.

          3.   On June 5, 2020, the Court held a conference with the parties to discuss the briefing

schedules for Plaintiffs’ motion for preliminary injunction and Defendant’s motion to dismiss.

ECF No. 16. In a minute order issued the same day, the Court stayed the briefing schedule for

Plaintiffs’ motion for preliminary injunction pending the Court’s decision on Defendant’s motion

to dismiss. Id. In the event the Court denied Defendant’s motion to dismiss, the Court’s minute

order provided that Plaintiffs’ reply brief would be due within seven days of the Court’s order. Id.

Defendant agreed to postpone enforcement of Maine’s Pro Rata Law pending the Court’s decision

on the parties’ motions. Id.

          4.   The parties fully briefed Defendant’s motion to dismiss and the federal preemption

question at issue in this case. See ECF Nos 12, 19, 21. On July 21, 2020, the Court held oral

argument on Defendant’s motion to dismiss and ordered supplemental briefing on the motion.

                                                 2

12473996.1
Case 1:20-cv-00168-JDL Document 33 Filed 10/29/20 Page 3 of 6                       PageID #: 242




ECF No. 22. The parties timely filed their supplemental briefs in response to the Court’s order.

ECF Nos. 25- 27.

         5.    On October 7, 2020, the Court issued an order denying Defendant’s motion to

dismiss and holding that “Maine’s Pro Rata Law is unambiguously preempted by §§ 543(a)(2) and

556(c) of the Cable Act.” ECF No. 28, at 16.

         6.    On October 8, 2020, the Court ruled that the deadline for Plaintiffs’ reply brief in

support of their motion for preliminary injunction would not be reset. ECF No. 29. Instead, the

Court directed the parties to confer, attempt to agree on a procedure to address the motion for

preliminary injunction, and submit a proposed stipulated procedural order to the Court by

October 16, 2020. Id.

         7.    Pursuant to the Court’s order, the parties have conferred and agree that Plaintiffs

are entitled to final judgment in their favor in light of the Court’s ruling that the Pro Rata Law is

preempted as a matter of law. On October 16, 2020, the parties filed a joint stipulation requesting

a conference with the Court to discuss the most efficient means for proceeding to final judgment.

ECF No. 30.

         8.    Under Federal Rule of Civil Procedure 56, the Court may grant a motion for

summary judgment “at any time until 30 days after the close of all discovery.” Fed. R. Civ. P.

56(b). Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The parties agree that there are no genuine issues of material fact left for the Court to

resolve, and the Court’s holding that Maine’s Pro Rata Law is preempted entitles Plaintiffs to

judgment as a matter of law. Moreover, the Court “may declare the rights and other legal relations

of any interested party seeking such declaration, whether or not further relief is or could be sought.

                                                  3

12473996.1
Case 1:20-cv-00168-JDL Document 33 Filed 10/29/20 Page 4 of 6                       PageID #: 243




Any such declaration shall have the force and effect of a final judgment or decree and shall be

reviewable as such.” 28 U.S.C.§ 2201(a); see also Fed. R. Civ. P. 57. Accordingly, the parties

respectfully request that the Court enter summary judgment in Plaintiffs’ favor and declare that

the Pro Rata Law is preempted.

         9.     Because the case presents a single, dispositive legal issue for appeal, entering

judgment now would avoid unnecessary litigation and waste of judicial resources. Accordingly,

the parties respectfully request that the Court enter final judgment to facilitate an appeal of the

Court’s legal conclusion regarding preemption.

         10.    While Defendant contends that the Court erred in concluding that Maine’s Pro Rata

Law is preempted by the Cable Act, he agrees that inasmuch as there is no factual dispute and the

preemption issue is purely a legal one, the Court’s ruling on his motion to dismiss makes any

further proceedings in this Court unnecessary and warrants the entry of final judgment in favor of

Plaintiffs and the award of declaratory relief. Defendant joins in this motion solely to facilitate

appeal, and Defendant expressly and unequivocally reserves his right to appeal from the Court’s

final judgment and all associated orders. Robb Evans & Assocs., LLC v. United States, 850 F.3d

24, 30 (1st Cir. 2017). Defendant agrees that he will not seek to enforce, directly or indirectly, the

Pro Rata Law absent vacatur or reversal of this Court’s judgment.

                                                ***

         For all of these reasons, the parties respectfully request that the Court grant summary

judgment in Plaintiffs’ favor declaring that the Pro Rata Law is preempted and enter final judgment

for the Plaintiffs without prejudice to Defendant’s right to appeal.




                                                  4

12473996.1
Case 1:20-cv-00168-JDL Document 33 Filed 10/29/20 Page 5 of 6          PageID #: 244




 Dated: October 29, 2020                 Respectfully submitted,

 AARON M. FREY                           /s/ Joshua D. Dunlap
 Attorney General                        Joshua D. Dunlap
                                         PIERCE ATWOOD LLP
 /s/ Paul E. Suitter                     Merrill’s Wharf
 Paul E. Suitter                         254 Commercial Street
 Assistant Attorney General              Portland, ME 04101
 paul.suitter@maine.gov                  (207) 791-1100
 Christopher C. Taub                     jdunlap@pierceatwood.com
 Deputy Attorney General
 christopher.c.taub@maine.gov            Howard J. Symons (pro hac vice)
 Six State House Station                 Matthew S. Hellman (pro hac vice)
 Augusta, Maine 04333-0006               Jonathan A. Langlinais (pro hac vice)
 Tel. (207) 626-8800                     JENNER & BLOCK LLP
 Fax (207) 287-3145                      1099 New York Avenue NW, Suite 900
                                         Washington, DC 20001
                                         (202) 639-6000
                                         hsymons@jenner.com
                                         mhellman@jenner.com
                                         jlanglinais@jenner.com

                                         Counsel for Plaintiffs Spectrum Northeast,
                                         LLC and Charter Communications, Inc.




                                     5

12473996.1
Case 1:20-cv-00168-JDL Document 33 Filed 10/29/20 Page 6 of 6                   PageID #: 245




                                CERTIFICATE OF SERVICE

         I hereby certify that on October 29, 2020, I caused the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system which will distribute a copy

of the document to all counsel of record.

Dated: October 29, 2020                     /s/ Joshua D. Dunlap
                                            Joshua D. Dunlap
                                            PIERCE ATWOOD LLP
                                            Merrill’s Wharf
                                            254 Commercial Street
                                            Portland, ME 04101
                                            (207) 791-1100
                                            jdunlap@pierceatwood.com

                                            Counsel for Plaintiffs Spectrum Northeast, LLC and
                                            Charter Communications, Inc.




                                               6

12473996.1
